This is an application under Pub. Laws, cap. 723, of June 20, 1878, for the appointment of a receiver of the property and effects of William H. Newton, as an insolvent debtor, for the benefit of his creditors. *Page 491 
The court is of opinion that it has jurisdiction to appoint a receiver under Pub. Laws, cap. 723, only when the insolvent debtor who is proceeded against is resident in the State at the time the application is preferred. It has no jurisdiction under the chapter referred to, over the property and effects of a non-resident debtor. Claflin v. Beach, 4 Met. 392. The court is also of the opinion, on the testimony submitted, that Newton had left this State and become a resident of the State of Iowa before the present application was preferred. The application is therefore dismissed.
Petition dismissed.